The deed from the defendant to the plaintiff describes the water-right conveyed. Its language, construed in the light of surrounding circumstances, shows that the parties understood a right was granted to take water from the fish-pond only. The water running from the reservoir to the Warden place at the time of the conveyance must have been drawn from the reasonable supply reserved for the Stone house. The express mention of the right to take water from one source, excludes, by implication, the right to take water from any other. Hare v. Horton, 5 B.  Ad. 715; Coolidge v. Hager, 43 Vt. 9. The plaintiff acquired by his deed no other water-right than that expressly described. The deed to Ricker was competent to show the state of the defendant's title at the time of his grant to the plaintiff, as evidence on the question of the construction of the grant.
Judgment for the defendant.
STANLEY, J., did not sit: the others concurred.